Case 19-10834-elf       Doc 17      Filed 03/08/19 Entered 03/08/19 16:18:04           Desc Main
                                     Document Page 1 of 1

                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                        :       Chapter 13
      KARL L. HEIN and                        :
      HOPE W HEIN,                            :
                 Debtors                      :       Bky. No. 19-10834 ELF

                                           ORDER

       AND NOW, the Debtors having failed to timely file the documents required by the orders

dated February 11, 2019 & February 25, 2019,1 it is hereby ORDERED that:

1. The above captioned bankruptcy case is DISMISSED.

2. The court retains jurisdiction to consider the reasonableness of any compensation received by
   the Debtors’ counsel.

3. If not already filed, the Debtors’ counsel shall file the statement required by Fed. R. Bankr. P.
   2016(b) and, if already filed, file a supplemental statement if necessary on or before
   March 19, 2019.

4. Pursuant to 11 U.S.C. §329, a hearing shall be held on March 26, 2019, at 1:00 p.m.,
   in Bankruptcy Courtroom No. 1, U.S. Courthouse, 900 Market Street, 2d Floor,
   Philadelphia, PA 19107 to consider the reasonableness of any compensation received by the
   Debtors’ counsel and whether any compensation should be returned to the entity that paid the
   compensation.



Date: March 8, 2019
                                              ERIC L. FRANK
                                              U.S. BANKRUPTCY JUDGE
cc: Karl L. Hein & Hope W. Hein
    211 East Summit Street
    Souderton, PA 18964

       1
               Missing Documents:

[X ]   Chapter 13 Plan
[X ]   Schedules A-J
[X ]   Statement of Financial Affairs
[X ]   Means Test Calculation Form 122-C-2
[X ]   Chapter 13 Statement of Current Monthly Income
[X ]   Calculation of Commitment Period - Form 122C-1
